[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Following a hearing in damages, the Court enters judgment as follows:
On January 31, 1994 at approximately 1:15 p. m. the plaintiff, a 28 year old delivery truck driver for U.P.S. was standing at the side of his delivery vehicle when he was struck by a motor vehicle operated and owned by the defendant. He was knocked back into the side of his vehicle and from there transported to the Manchester Memorial Hospital where he was examined, treated and released. He had chest pain, back pain and shoulder pain. X-rays were negative.
On February 4, 1994 he saw an orthopedic specialist. He was experiencing shoulder pain and chest pain when breathing. The diagnosis was contusion to the scapula and thoracic spine, and a mild lumbar strain. He was treated with anti-inflammatory medicine and told not to work.
He had a follow up visit on February 18, 1994 and was improving.
On March 1, 1994, following a bone scan, he was diagnosed as having non-displaced rib fractures. He could return to limited work duties.
On March 15, 1994, his condition continued to improve, but was still kept on limited activity. CT Page 11646
On April 1, 1994 he was discharged from care and returned to full work activity.
His course of treatment included bed rest at the beginning and therapeutic exercises. There is no permanency to his injuries.
The plaintiff's employer, U.P.S., intervened pursuant to Connecticut General Statutes § 31-293 as a Worker's Compensation obligor.
The Court enters judgment as follows:
Economic Damages
Manchester Hospital               $ 1,799.42
Drs. Kort  Pepe                  $   948.00
Lost Wages                        $ 5,040.00
Total Economic Damage             $ 7,787.42
Non Economic Damages              $10,000.00
Total                             $17,787.42
Plaintiff % of liability — None
The Court finds that the intervening plaintiff, United Parcel Service, Inc. has paid worker's compensation to the plaintiff in the amount of $6,230.36 and shall be so paid and apportioned from damages recovered in this action.
Klaczak, J.